DETAILED ACTION
This office action is in response to communication filed on December 15, 2021.

Response to Amendment
Amendments filed on December 15, 2021 have been entered.
The specification has been amended.
Claims 1-2, 4, 6, 8 and 10-11 have been amended. 
Claim 3 has been cancelled.
Claim 12 has been added.
Claims 1-2 and 4-12 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 6), filed on 12/15/2021, with respect to the objection to the specification have been fully considered. In view of the amendments, the objection has been withdrawn. However, upon further consideration, a new objection to the specification is being made (see below).

Applicant’s arguments, see Remarks (p. 6), filed on 12/15/2021, with respect to the objections to claims 2, 6, 8 and 10 have been fully considered. In view of the amendments, the objections have been partially withdrawn (see below). 
Applicant argues (p. 6) that claim 10 has not been amended to change “method” to “position-measuring device” because claim 9, from which claim 10 depends, is directed to a method of operating the position-measuring device and not the position-measuring device itself.
The examiner notes that claim 9 recites “A method comprising operating the position-measuring device according to claim 1”, therefore, claim 9 depends on claim 1, which is directed to the “position-measuring device”.
Examiner suggests applicant to rewrite claim 9 into independent claim, in order to avoid further informalities or clarity issues under 35 U.S.C. 112 (see MPEP 608.01(m): “Similarly, product and process claims should be separately grouped. Such arrangements are for the purpose of facilitating classification and examination”).

Applicant’s arguments, see Remarks (p. 6-9), filed on 12/15/2021, with respect to the rejection of claims 1-2 and 4-11 under 35 U.S.C. 103 have been fully considered but are moot in view of new grounds of rejection.

Specification
The disclosure is objected to because of the following informalities:
[0074]: Language “In second signal-processing unit 184, further measurement values M which indicate vibrations (amplitude and/or frequency) of measurement target 72.1 …” should read “In second signal-processing unit 184, further measurement values M which indicate vibrations (amplitude and/or frequency) of measurement target 172.1…” in accordance with figure description (see Figure 7 and [0073]).  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim language “at least one second scanner disposed in a same housing as the first scanner and configured to generate measurement signals that are dependent on a position of a machine part and indicate a distance between the measurement target and the at least one second scanner in a first direction by scanning a measurement target on the machine part” should read “at least one second scanner disposed in a same housing as the first scanner and configured to generate measurement signals that are dependent on a position of a machine part and indicate a distance between a measurement target and the at least one second scanner in a first direction by scanning [[a]] the measurement target on the machine part”.
Appropriate correction is required.

Claim 8 is objected to because of the following informalities: 
The examiner notes that while claim 8 has been amended, the claim has been labeled ‘Original’.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities: 
Claim language “The method as recited in claim 9, wherein, in the analyzer, it is determined as a measurement value at least one of …” should read “The position-measuring device as recited in claim 9, wherein[[,]] the at least one measurement value determined in the analyzerindicates at least one of …” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 11 is objected to because of the following informalities: 
Claim language “generating, by at least one second scanner disposed in a same housing as the first scanner, measurement signals that are dependent on a position of a machine part and indicate a distance between the measurement target and the at least one second scanner in a first direction parallel to the axis of rotation of the shaft by scanning a measurement target on the machine part” should read “generating, by at least one second scanner disposed in a same housing as the first scanner, measurement signals that are dependent on a position of a machine part and indicate a distance between a measurement target and the at least one second scanner in a first direction parallel to the axis of rotation of the shaft by scanning [[a]] the measurement target on the machine part”.
Appropriate correction is required.

Examiner’s Note
Claims 1-2 and 4-12 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim does not recite an abstract idea, law of nature or natural phenomenon, therefore the claim is eligible at Prong One of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 11 is not directed to a judicial exception because the claim does not recite an abstract idea, law of nature or natural phenomenon, therefore the claim is eligible at Prong One of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2, 4-10 and 12, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oberhauser (US 20140077795 A1), hereinafter ‘Oberhauser’, in view of Haible (US 20150115940 A1), hereinafter ‘Haible’, in further view of Buchenau (US 20200158538 A1), hereinafter ‘Buchenau’.
Regarding claim 1. (Currently Amended)
Oberhauser discloses:
A position-measuring device ([0002]: a position-measuring device for determining absolute position values is disclosed), comprising: 
a graduation carrier (Fig. 4, item 1.2 – “code carrier”) which is non-rotatably connectable to a shaft (Fig. 4, item 1.1 – ‘shaft’, [0033]: a code carrier in the form of a code disk is non-rotably secured to a shoulder of shaft) and has a measuring graduation (Fig. 1, items 1.21 and 1.22 – “graduation tracks”) that is disposed radially about an axis of rotation of the shaft in a mounted state of the graduation carrier ([0035]: code disk contains graduation tracks arranged concentrically with respect to axis of rotation);
in response to relative rotation between code disk containing graduation tracks and scanning board containing first detector system, position signals are generated as a function of instantaneous angular position by scanning graduation tracks); 
a position-processor (Fig. 5, item 3.1 – “first position-processing unit”) configured to process the position signals into absolute, digital position values ([0049], [0055]: a first position-processing unit generates a first absolute position value (POS1) from first position signals resulting from scanning graduation tracks with first detector system (see [0051] and [0078] regarding graduation tracks being in digital form, which implies the processing to obtain digital values)); 
an interface (Fig. 5, item 3.8 – “communication unit”) configured to communicate with subsequent electronics ([0061]: communication unit communicates with subsequent electronics); 
at least one second scanner (Fig. 2, item 2.23 – “second detector system”) configured to generate measurement signals that are dependent on a position of a machine part (Fig. 4, item 1.1 – ‘shaft’; [0038]-[0039]: absolute positions of the shaft relative to scanning circuit board, which contains second detector system, are determined based on alternating voltage received in second detector system (see [0046])); and 
an analyzer (Fig. 5, item 3.2 – “second position-processing unit”) configured to process the measurement signals into at least one measurement value ([0056]-[0059]: a second position-processing unit generates a second position value (POS2) from second position signals resulting from scanning graduation tracks), and to output the at least one measurement value to the interface ([0061]: position values are fed to communication unit).

Oberhauser does not disclose:
the at least one second scanner disposed in a same housing as the first scanner;
the measurement signals indicate a distance between the measurement target and the at least one second scanner in a first direction by scanning a measurement target on the machine part; and
the at least one measurement value indicative of a position and/or a change in the position of the measurement target relative to the at least one second scanner.

Regarding the at least one second scanner disposed in a same housing as the first scanner, Haible teaches:
“The scanning unit may include a signal conditioning device and/or a multitude of sensors. The signal conditioning device may be physically present in the housing of the scanning unit or may be disposed separately, i.e., outside the housing” ([0011]: a scanning unit includes multiple sensors arranged in a housing, the sensors being used to determine position information by scanning a measurement standard (see [0026] and [0029]); see also Oberhauser at [0034] and [0038]-[0039] regarding a scanning circuit board containing the first and second detector systems being attached to a housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oberhauser in view of Haible to dispose 

Regarding the measurement signals indicate a distance between the measurement target and the at least one second scanner in a first direction by scanning a measurement target on the machine part; and the at least one measurement value indicative of a position and/or a change in the position of the measurement target relative to the at least one second scanner, Buchenau teaches:
“The exciter field generated by the magnetic field generator interacts with the ferromagnetic material of the shaft to be characterized, whereby a further magnetic field is generated (also referred to as an induced magnetic field or secondary magnetic field). The interaction and thus also the secondary magnetic field are dependent on the torsion state and the rotation state of the shaft and also on the positioning of the shaft in relation to the measuring device, wherein the of the shaft in relation to the measuring device, wherein the overall magnetic field resulting due to the superposition of the primary magnetic field and the secondary magnetic field differs in phase and/or amplitude from the primary magnetic field. The secondary magnetic field is thus, for example dependent on the rotational velocity (expressed by the tangential velocity or angular velocity) of the shaft, on the torque applied to the shaft and the torsion (for example, accompanying this torque) of the shaft, and on the distance between the measuring device and the shaft” ([0018]: a measuring device includes a magnetic field generator coil and magnetic field detector coils (see [0089]) used to measure a distance between a shaft (Figs. 1A and 1B, item 5) and the measuring device (Figs. 1A and 1B, item 3; [0093]), the shaft including a ferromagnetic and electrically conductive material (see [0088]) which changes the coupling between the coils (see [0076]) (see also [0115])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oberhauser in view of Haible, and in further view of Buchenau, to incorporate the measurement signals indicating a distance between the measurement target and the at least one second scanner in a first direction by scanning a measurement target on the machine part; and to incorporate the at least one measurement value indicative of a position and/or a change in the position of the measurement target relative to the at least one second scanner, in order to provide an uncomplicated, versatile device for the contactless characterization of the positioning of a shaft with high accuracy, while ascertaining whether the sensor elements are arranged symmetrically with respect to the shaft, as discussed by Buchenau ([0003], [0115]).

Regarding claim 4. (Currently Amended)
Oberhauser in view of Haible and Buchenau discloses all the features of claim 1 as described above.
Oberhauser does not explicitly disclose:
the housing further accommodates the position-processor, the interface and the analyzer.

Haible further teaches:
“The scanning unit may include a signal conditioning device and/or a multitude of sensors. The signal conditioning device may be physically present in the housing of the a scanning unit includes a signal conditioning device and multiple sensors arranged in a housing, and being used to determine position information by scanning a measurement standard (see [0026] and [0029]); see also Oberhauser at Figs. 4 and 5, [0029], [0032], [0047] regarding position-measuring device including first and second position-processing units, as well as the communication unit, which are connected to the scanning circuit board containing the first and second detector systems, which is attached to the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oberhauser in view of Haible and Buchenau to incorporate the housing to further accommodate the position-processor, the interface and the analyzer, in order to implement protection means for all components of a scanning unit device.

Regarding claim 5. (Original)
Oberhauser in view of Haible and Buchenau discloses all the features of claim 1 as described above.
Oberhauser further discloses:
the first scanner and the at least one second scanner are disposed together on a common carrier element ([0034]: scanning circuit board containing the first and second detector systems (see [0038]-[0039]) is a carrier body).  

Regarding claim 9. (Original)

Oberhauser further discloses:
A method comprising operating the position-measuring device according to claim 1 ([0017]-[0022]: a method for operating the position-measuring device of claim 1 is presented).  

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oberhauser, in view of Haible and Buchenau, and in further view of Inoue (US 4294121 A), hereinafter ‘Inoue’.
Regarding claim 2. (Currently Amended)
Oberhauser in view of Haible and Buchenau discloses all the features of claim 1 as described above.
Oberhauser does not disclose:
the at least one measurement value determined in the analyzer further indicates at least one of: 
a displacement of the measurement target parallel to the at least one second scanner in a transverse direction; and 
parameters of vibrations of the measurement target with respect to the at least one second scanner.  

	Inoue teaches:
a position measuring system implements vibration to measure proximity between a probe (analogous to scanner) and a surface (measurement target) for producing an output signal); and
“When the feeler 3 becomes proximal to or comes in a contacting relationship with a surface S or object to be detected, there results a change or modification in the mode of vibration as a function of closeness or the degree of contact between the vibrating tip 3 and the surface or object and this change can be sensed by the detector 5” (col. 3, lines 2-8: when the probe is close to the surface, there is a change in the mode of vibration, with this change being sensed by a detector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oberhauser in view of Haible and Buchenau, and in further view of Inoue to incorporate the at least one measurement value determined in the analyzer indicating at least one of: a displacement of the measurement target parallel to the at least one second scanner in a transverse direction; and parameters of vibrations of the measurement target with respect to the at least one second scanning, in order to employ a position measuring system with increasing sensing accuracy and 

Regarding claim 10. (Currently Amended)
Oberhauser in view of Haible and Buchenau discloses all the features of claim 9 as described above.
Oberhauser does not disclose:
The at least one measurement value determined in the analyzer further indicates at least one of: 
a displacement of the measurement target parallel to the at least one second scanner in a transverse direction; and 
parameters of vibrations of the measurement target with respect to the at least one second scanner.  

Inoue teaches:
“In accordance with the present invention, there is provided a position measuring system which comprises: a sensing head; means for supporting the sensing head and displacing it relative to a surface to be measured to detect a predetermined contact or proximity relationship therebetween; means for imparting a small vibration to the sensing head; and means responsive to a modification in the mode of vibration caused in the sensing head upon establishing the predetermined contact or proximity relationship with the surface for producing an output signal” (col. 1, lines 35-46: a position measuring system implements vibration to measure proximity between a probe (analogous to scanner) and a surface (measurement target) for producing an output signal); and
“When the feeler 3 becomes proximal to or comes in a contacting relationship with a surface S or object to be detected, there results a change or modification in the mode of vibration as a function of closeness or the degree of contact between the vibrating tip 3 and the surface or object and this change can be sensed by the detector 5” (col. 3, lines 2-8: when the probe is close to the surface, there is a change in the mode of vibration, with this change being sensed by a detector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oberhauser in view of Haible and Buchenau, and in further view of Inoue to incorporate the at least one measurement value determined in the analyzer further indicating at least one of: a displacement of the measurement target parallel to the at least one second scanner in a transverse direction; and parameters of vibrations of the measurement target with respect to the at least one second scanning, in order to employ a position measuring system with increasing sensing accuracy and reliability while reducing manufacturing costs, as discussed by Inoue (col. 1, lines 30-32; col. 7, lines 47-50).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Oberhauser, in view of Haible and Buchenau, and in further view of Gilmore (US 9347764 B2), hereinafter ‘Gilmore’.
Regarding claim 6. (Currently Amended)

Oberhauser further discloses:
the first scanner and the at least one second scanner are configured in accordance with the inductive measurement principle ([0032], [0043]: position-measuring device operates according to the inductive measuring principle) and each have sensor elements in the form of receiver coils for detecting an alternating electromagnetic field ([0038]-[0039], [0046]-[0047]: detector systems include coils which detect voltage induced by an alternating electromagnetic field generated by an alternating current).

Oberhauser does not disclose: 
the measurement target has field-attenuating properties.  

	Gilmore teaches:
“The first target 24 can be formed of a plate-like piece of an electrically conductive material that has opposite surfaces 50 and 52 that are oriented perpendicular to the Z-axis 40. The first target 24 is configured to interact with the magnetic field 36 generated by the coil 32 of the first sensor 22. More specifically, placement of the first target 24 into the magnetic field 36 generated by the coil 32 of the first sensor 22 can induce eddy currents 54 in the first target 24. The eddy currents 54 induced in the first target 24 can create an opposing magnetic field 56 that can interact with the magnetic field 36 generated by the coil 32 of the first sensor 22; the first sensor 22 can output a first sensor signal that is responsive to the magnitude of the opposing magnetic field 56. a target is formed of an electrically conductive material, and is configured to create an opposing magnetic field in response to an induced a magnetic field generated by a first sensor; the magnitude of the interaction between the magnetic fields depends on the distance between the target and the first sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oberhauser in view of Haible and Buchenau, and in further view of Gilmore to incorporate the measurement target having field-attenuating properties, in order to allow location of the measurement target with high accuracy, as discussed by Gilmore (col. 6, lines 29-36).

Regarding claim 7. (Original)
Oberhauser in view of Haible, Buchenau and Gilmore discloses all the features of claim 6 as described above.
Oberhauser does not disclose:
the measurement target includes a carrier element on which at least one conductive region is disposed.  

Gilmore further teaches:
“The first target 24 can be formed of a plate-like piece of an electrically conductive material that has opposite surfaces 50 and 52 that are oriented perpendicular target is formed of electrically conductive material (see also col. 4, lines 15-17))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oberhauser in view of Haible, Buchenau and Gilmore to incorporate the measurement target including a carrier element on which at least one conductive region is disposed, in order to allow location of the measurement target with high accuracy, as discussed by Gilmore (col. 6, lines 29-36).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oberhauser, in view of Haible, Buchenau and Gilmore, and in further view of Reichl (US 4491928 A), hereinafter ‘Reichl’.
Regarding claim 8. (Currently Amended)
Oberhauser in view of Haible, Buchenau and Gilmore discloses all the features of claim 6 as described above.
Oberhauser does not disclose:
the measurement target is configured as a measuring graduation segment, and a plurality of conductive regions are arranged on a carrier element according to a period in the transverse direction, and wherein the sensor elements of the at least one second scanner each include two receiver coils whose conductor loops are also arranged according to the period in the transverse direction, the two receiver coils being offset by a quarter of the period with respect to each other in the transverse direction.  


	“The first sensor portion 14 can include a first sensor 22 and a first target 24, while the second sensor portion 16 can include a second sensor 26 and a second target 28. Each of the first and second sensors 22 and 26 can include a coil 32 that is mounted to the sensor mount 12 and configured to generate a magnetic field 36 when activated (i.e., when receiving alternating current)” (col. 3, lines 31-37: two targets are arranged in a structure (see col. 4, lines 48-52); while sensors include coils used to generate a magnetic field).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oberhauser in view of Haible, Buchenau and Gilmore to configure the measurement target as a measuring graduation segment, and to arrange a plurality of conductive regions on a carrier element, and wherein the sensor elements of the at least one second scanner each include two receiver coils, in order to allow location of the measurement target with high accuracy, as discussed by Gilmore (col. 6, lines 29-36).

Regarding the plurality of conductive regions are arranged on a carrier element according to a period in the transverse direction, and wherein the conductor loops of the two receiver coils are also arranged according to the period in the transverse direction, the 
“Turning now to the drawings, FIG. 1 represents a first preferred embodiment of the apparatus of this invention. This embodiment includes a measuring scale M that is fixedly mounted on the bed W1 of a machine tool. A scanning unit A is mounted on the slide piece W2 of the machine tool such that relative movement between the bed W1 and the slide piece W2 causes the scanning unit A to move along the measuring scale M and to scan the markings applied to the measuring scale M. The markings on the scale M are shown in FIG. 3 and the markings on the reticle of the scanning unit A are shown in FIG. 4. In FIG. 3, the reference numeral T is used to designate the grid scale of the scale M, which is read off in a known manner by the scanning unit A by means of the scanning field AT. The scanning field AT consists of two partial fields, which are offset with respect to one another by one-quarter of the division period. In this way, two scanning signals are generated in reading the division T on the scale M. These two scanning signals are phase displaced with respect to one another by 90°, thereby enabling direction discrimination with respect to relative movement of the two components W1 and W2” (col. 2, lines 39-61: a measuring scale M (measurement target) attached to a machine component W1 has markings at scale T (period), while a scanning unit attached to a machine component W2 has two partial fields offset one another by one-quarter of the division period (scale T); each individual mark being designed electronically (see col. 2, lines 3-5); relative movement between the machine components allows the scanning unit to generate measuring signals to determine position of component W1 with respect to component W2 (see col. 3, lines 7-14)).
.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oberhauser, in view of Haible, and in further view of Buchenau, and Spitzer (US 20150362335 A1), hereinafter ‘Spitzer’.
Regarding claim 11. (Currently Amended)
Oberhauser discloses:
A method for position determination ([0002]: a method for operating a position-measuring device for determining absolute position values is disclosed), the method comprising: 
providing a graduation carrier (Fig. 4, item 1.2 – “code carrier”) which is non-rotatably connected to a shaft (Fig. 4, item 1.1 – ‘shaft’, [0033]: a code carrier in the form of a code disk is non-rotably secured to a shoulder of shaft) and has a measuring code disk contains graduation tracks arranged concentrically with respect to axis of rotation); 
generating, by a first scanner (Fig. 2, item 2.22 – “first detector system”), position signals by scanning the measuring graduation ([0038], [0043]: in response to relative rotation between code disk containing graduation tracks and scanning board containing first detector system, position signals are generated as a function of instantaneous angular position by scanning graduation tracks); 
processing the position signals into absolute, digital position values ([0049], [0055]: a first position-processing unit (Fig. 5, item 3.1) generates a first absolute position value (POS1) from first position signals resulting from scanning graduation tracks with first detector system (see [0051] and [0078] regarding graduation tracks being in digital form, which implies the processing to obtain digital values)); 
generating, by at least one second scanner (Fig. 2, item 2.23 – “second detector system”), measurement signals that are dependent on a position of a machine part (Fig. 4, item 1.1 – ‘shaft’; [0038]-[0039]: absolute positions of the shaft relative to scanning circuit board, which contains second detector system, are determined based on alternating voltage received in second detector system (see [0046])); 
processing the measurement signals into at least one measurement value ([0056]- [0059]: a second position-processing unit generates a second position value (POS2) from second position signals resulting from scanning graduation tracks)); and 
outputting the at least one measurement value to subsequent electronics ([0061]: position values are fed to communication unit (Fig. 5, item 3.8)).

Oberhauser does not disclose:
the at least one second scanner disposed in a same housing as the first scanner;
the measurement signals indicate a distance between the measurement target and the at least one second scanner in a first direction parallel to the axis of rotation of the shaft by scanning a measurement target on the machine part; and
the at least one measurement value indicative of a position and/or a change in the position of the measurement target relative to the at least one second scanner.

Regarding the at least one second scanner disposed in a same housing as the first scanner, Haible teaches:
“The scanning unit may include a signal conditioning device and/or a multitude of sensors. The signal conditioning device may be physically present in the housing of the scanning unit or may be disposed separately, i.e., outside the housing” ([0011]: a scanning unit includes multiple sensors arranged in a housing, the sensors being used to determine position information by scanning a measurement standard (see [0026] and [0029]); see also Oberhauser at [0034] and [0038]-[0039] regarding a scanning circuit board containing the first and second detector systems being attached to a housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oberhauser in view of Haible to dispose the at least one second scanner in a same housing as the first scanner, in order to implement protection means for all components of a scanning unit device.


“The exciter field generated by the magnetic field generator interacts with the ferromagnetic material of the shaft to be characterized, whereby a further magnetic field is generated (also referred to as an induced magnetic field or secondary magnetic field). The interaction and thus also the secondary magnetic field are dependent on the torsion state and the rotation state of the shaft and also on the positioning of the shaft in relation to the measuring device, wherein the of the shaft in relation to the measuring device, wherein the overall magnetic field resulting due to the superposition of the primary magnetic field and the secondary magnetic field differs in phase and/or amplitude from the primary magnetic field. The secondary magnetic field is thus, for example dependent on the rotational velocity (expressed by the tangential velocity or angular velocity) of the shaft, on the torque applied to the shaft and the torsion (for example, accompanying this torque) of the shaft, and on the distance between the measuring device and the shaft” ([0018]: a measuring device includes a magnetic field generator coil and magnetic field detector coils (see [0089]) used to measure a distance between a shaft (Figs. 1A and 1B, item 5) and the measuring device (Figs. 1A and 1B, item 3; [0093]), the shaft including a ferromagnetic and electrically conductive material (see [0088]) which changes the coupling between the coils (see [0076]) (see also [0115])).


Regarding the first direction parallel to the axis of rotation of the shaft, Spitzer teaches:
	“FIG. 1 schematically illustrates a sensor device 200 according to an embodiment. The sensor device 200 is configured to sense rotation of a shaft 100, i.e., orientation and/or angular speed. Accordingly, the sensor device 200 in the following will also be referred to as a rotation sensor. The shaft may be one of a shaft of transmission of a vehicle or a shaft of a brushless DC motor or a shaft of a wheel axle of a vehicle. In the illustrated embodiment, the sensor device 200 includes a magnetic field sensitive element 210, in the following also referred to as sensor element, and a magnet 220. Further an output circuitry 230 is provided in the illustrated embodiment. As illustrated, the magnet 220 may be a disc-shaped dipole magnet mounted on an end face of the shaft 100. The magnetization of the magnet 220 (from south pole “S” to north pole “N”) is oriented perpendicularly to the longitudinal rotation axis 110 of the shaft 100” ([0026]-a sensor device configured to sense rotation of a shaft is placed along rotation axis of shaft; examiner interprets that by configuring the sensor along the rotation axis of the shaft, measurement signals corresponding to distance between measurement target and at least one second scanner can be generated using Buchenau teachings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oberhauser in view of Haible and Buchenau, and in further view of Spitzer, to incorporate the first direction parallel to the axis of rotation of the shaft, in order to provide a configuration that allows efficient and accurate measurements of shaft behavior.

Regarding claim 12 (New): 
Oberhauser in view of Haible and Buchenau discloses all the features of claim 1 as described above.
Oberhauser does not disclose:
the first direction is parallel to the axis of rotation of the shaft.

Spitzer teaches:
	“FIG. 1 schematically illustrates a sensor device 200 according to an embodiment. The sensor device 200 is configured to sense rotation of a shaft 100, i.e., orientation and/or angular speed. Accordingly, the sensor device 200 in the following will also be referred to as a rotation sensor. The shaft may be one of a shaft of transmission of a vehicle or a shaft of a brushless DC motor or a shaft of a wheel axle of a vehicle. In the illustrated embodiment, the sensor device 200 includes a magnetic field sensitive a sensor device configured to sense rotation of a shaft is placed along rotation axis of shaft; examiner interprets that by configuring the sensor along the rotation axis of the shaft, measurement signals corresponding to distance between measurement target and at least one second scanner can be generated using Buchenau teachings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oberhauser in view of Haible and Buchenau, and in further view of Spitzer, to incorporate the first direction parallel to the axis of rotation of the shaft, in order to provide a configuration that allows efficient and accurate measurements of shaft behavior.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhao; Jianfei et al., US 20190250018 A1, ROTARY POSITION SENSOR WITH DUAL MAGNET ARRANGEMENT
Reference discloses rotary sensors used to determine position of brake pedals.
Bogos; Eugen et al., US 20130015844 A1, HIGH-RESOLUTION NON-CONTACTING MULTI-TURN SENSING SYSTEMS AND METHODS

Gester, Matthias, US 20040027116 A1, Sensing method and apparatus
Reference discloses a non-contact rotation speed and torque sensing device using magnetic fields.
Konishi; Yoshiaki, US 5198763 A, Apparatus for monitoring the axial and radial wear on a bearing of a rotary shaft
Reference discloses monitoring axial and radial wear of a bearing of a rotary shaft based on detecting distances between sensors and shaft.
Wendt, Matthias  et al., US 20020125884 A1, Device with a magnetic position sensor
Reference discloses calculating linear displacements of shaft along shaft rotation axis.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LINA M CORDERO/Primary Examiner, Art Unit 2857